 



Exhibit 10.18
FORRESTER RESEARCH, INC.
2006 DIRECTORS STOCK OPTION PLAN
Option Certificate
Stock option granted by Forrester Research, Inc., a Delaware corporation (the
“Company”), to                                           , a director of the
Company (the “Optionee”), pursuant to the Company’s 2006 Directors Stock Option
Plan (the “Plan”).
Grant of Option
This certificate evidences the grant by the Company on                       
___, 200___(“Grant Date”) to the Optionee of an option to purchase, in whole or
in part, on the terms provided herein and in the Plan, a total of             
         shares of common stock of the Company (the “Shares”) at $___.___ per
Share. The latest date on which this option may be exercised (the “Final
Exercise Date”) is                      ___, 20___.
The option evidenced by this certificate is a nonqualified stock option.
This option is exercisable in the following installments prior to the Final
Exercise Date:

                            Shares on and after the first anniversary of the
Grant Date;                               Shares on and after the second
anniversary of the Grant Date;                               Shares on and after
the third anniversary of the Grant Date;
and

             An additional                      Shares on and after the fourth
anniversary of the Grant Date.
Notwithstanding the foregoing, this option shall become exercisable to the
extent, if any, provided in and in accordance with the provisions of Section
7(a) of the Plan (pertaining to “Covered Transactions”) in the circumstances
described in said Section 7(a).
Exercise of Option
Each election to exercise this option shall be in writing, signed by the
Optionee or by his/her executor or administrator or by the person or persons to
whom this option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and received by the Company at its
principal office, accompanied by payment in full and by such additional
documentation evidencing the right to exercise (or, in the case of a Legal
Representative, of the authority of such person) as the Company may require. The
purchase price may be paid in cash or by check (acceptable to the Company in
accordance with the guidelines established for this purpose), bank draft, or
money order payable to the order of the Company; or (b) by delivery of

 



--------------------------------------------------------------------------------



 



an unconditional and irrevocable undertaking by a broker to deliver promptly to
the Company sufficient funds to pay the exercise price.
Restrictions on Transfer
If at the time this option is exercised the Company is a party to any agreement
restricting the transfer of any outstanding shares of its Common Stock, this
option may be exercised only if the Shares so acquired are made subject to the
transfer restrictions set forth in that agreement (or if more than one such
agreement is then in effect, the agreement specified by the Committee).
Withholding
No Shares will be transferred pursuant to the exercise of this option unless and
until, in the opinion of the Company’s counsel, the person exercising this
option shall have remitted to the Company an amount sufficient to satisfy any
federal, state, or local withholding tax requirements, or shall have made other
arrangements satisfactory to the Company with respect to such taxes.
Death; Status Change
(a) Except as the Committee shall otherwise provide, upon the death of the
Optionee, all options not then exercisable shall terminate. All options held by
the director that are exercisable immediately prior to death may be exercised by
his or her Legal Representative, at any time within one year after the
director’s death but in no event beyond the Final Exercise Date. After
completion of that one-year period, such options shall terminate to the extent
not previously exercised or terminated.
(b) Except as the Committee shall otherwise provide, if a director’s service
with the Company terminates for any reason other than death, all options held by
the director that are not then exercisable shall terminate. Options that are
exercisable on the date of termination shall continue to be exercisable for a
period of three months but in no event beyond the Final Exercise Date. After
completion of that three-month period, such options shall terminate to the
extent not previously exercised, expired or terminated.
Nontransferability of Option
Except as the Committee shall otherwise provide, this option is not transferable
by the Optionee other than by will or the laws of descent and distribution, and
is exercisable during the Optionee’s lifetime only by the Optionee.

 



--------------------------------------------------------------------------------



 



Provisions of the Plan
This option is subject in its entirety to the provisions of the Plan, a copy of
which is furnished to the Optionee with this option. All initially capitalized
terms not otherwise defined herein shall have the meaning provided in the Plan.
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

            FORRESTER RESEARCH, INC.
      By:           Gail S. Mann, Esq.        Secretary     

Dated:                      __, 200_

 